UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-29819 ALLIQUA, INC. (Exact name of registrant as specified in its charter) Florida 58-2349413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 850 Third Avenue Suite 1801 New York, New York 10022 (646) 218-1450 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of August 14, 2012 was 234,502,434. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 24 PART II Item 6. Exhibits 25 2 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets Three and Six Months Ended June 30, 2012 and 2011 June 30, December 31, Assets (Unaudited) Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Inventories Prepaid Expenses Total Current Assets Property and Equipment, net Intangibles, net Goodwill Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Accrued Expenses - Related Party - Deferred Income - Total Current Liabilities Long-term Liabilities Deferred Rent Payable Deferred Tax Obligation Total Liabilties Commitments and Contingencies Stockholders' Equity Preferred stock, par value $0.001; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, par value $0.001per share; 500,000,000 shares authorized;234,502,434 shares issued and outstanding at June 30, 2012 and 209,073,863 shares issued and outstanding at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 3 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three and Six Months Ended June 30, 2012 and 2011 For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue, net $ Cost of Sales Gross Profit (Loss) ) ) Operating Expenses General and Administrative (inclusive of stock based compensation-see Note 8) Research and Product Development Total Operating Expenses Loss from operations ) Other Income (Expense) Interest Expense ) Interest Income Change in Value of Warrant Liability - - Total Other Income (Expense) ) ) Income Tax Provision Net Loss $ ) $ ) $ ) $ ) Basic and Fully Diluted Loss per Share $ ) $ ) $ ) $ ) Weighted-Average Shares Outstanding See notes to condensed consolidated financial statements. 4 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Stockholders' Equity(Unaudited) For the Six Months Ended June 30, 2012 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance, January 1, 2012 $ $ $ ) $ Issuance of common stock to related party in payment of rent, January 2012 Issuance of common stockfor cash, February 2012 Issuance of common stock to related party for services, June 2012 Placement Fee ) ) Warrants issued to vendor for services Share based compensation Net loss ) ) Balance, June 30, 2012 $ $ $ ) $ See notes to condensed consolidated financial statements. 5 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2012 and 2011 Six Months Ended June 30, Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and Amortization Reserve for Obsolete Inventory Share Based Compensation Stock Issued For Services - Warrants Issued For Services Change in Value of Warrant Liability - ) Changes in Operating Assets and Liabilities: Accounts Receivable ) ) Inventory ) Deposits and Prepaid Expenses ) ) Accounts Payable and Accrued Expenses ) Deferred Tax Liability Deferred Rent Deferred Revenue - Net Cash Used in Operating Activities ) ) Cash flows from Investing Activities Decrease (Increase) in Restricted Cash - Purchase of Property and Equipment ) ) Net Cash Provided by Investing Activities ) Cash Flows From Financing Activities Net Proceeds From Sale of Common Shares Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents -Beginning of period Cash and Cash Equivalents - End of period $ $ Supplemental Disclosure of Cash Flows Information Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Common stock issued to related partyin payment ofrent $ $
